Citation Nr: 0429861	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-02 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for left knee 
disability with traumatic arthritis, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased initial rating for traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for traumatic 
arthritis of the low back, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1978 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO 
granted service connection for the disabilities listed on the 
title page of this decision, each assigned a 10 percent 
evaluation.  The appellant disagreed with the ratings 
assigned, and this appeal ensued.  This case has been 
advanced on the docket.  See 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The left knee disability is manifested by mild 
degenerative arthritis, laxity of the posterior cruciate 
ligament, and additional lost motion due to pain, 
fatigability, weakness, and lack of endurance.  

2.  The left ankle disability is manifested by arthritis and 
limited motion due to pain, fatigue, weakness, and lack of 
endurance.  

3.  The low back disability is manifested by degenerative 
changes, but no indication of lost motion, ankylosis, 
fractured vertebrae, intervertebral disc syndrome, 
lumbosacral strain, or other functional limitation of the 
lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for left 
knee disability with traumatic arthritis, currently evaluated 
as 10 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5256 to 5263 
(2003).  

2.  The criteria for an increased initial rating for 
traumatic arthritis of the left ankle, currently evaluated as 
10 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5271 (2003).  

3.  The criteria for an increased rating for traumatic 
arthritis of the low back, currently evaluated as 10 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5285 to 5295 (1998 to 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5235 to 5243 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The veteran's initial claims involved in this case were 
received in January 1998, and there are no issues as to 
provisions of forms or instructions for applying for the 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  VA believes Pelegrini II is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II , the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claims, the RO sent him a June 
1998 letter informing him of upcoming examinations (conducted 
in June 1998).  After the RO rendered its September 1998 
rating action and the appellant disagreed with it, the RO 
issued a January 2000 statement of the case that listed the 
evidence considered, the applicable law and rating criteria, 
and the reasons for the decisions.  In February 2002, the RO 
sent the appellant a letter notifying him of the evidence 
necessary to establish the benefit sought, the information or 
evidence needed from him, and how VA would assist him in 
obtaining outstanding pertinent evidence.  By an October 2003 
letter, the RO informed the appellant of information and 
evidence still needed from him, including information as to 
all medical treatment he had received for the disabilities.  
After receiving additional evidence at various points in the 
appeal process, the RO issued to the appellant a supplemental 
statements of the case in August 2002, October 2003, and 
April 2004, which informed him of the evidence needed to 
substantiate the claims.  

In August 2003, the Board denied the appellant's motion to 
postpone his appeal.  At that time, the Board indicated that 
the appellate process did not provide for the postponement of 
an appeal except in the case of a hearing request.  The 
appellant asked in his substantive appeal for a hearing 
before a Veterans Law Judge.  In September 2003, the Board 
remanded the case for the RO to schedule such a hearing.  By 
a letter in December 2003, addressed to the appellant at a 
correctional facility in Florida, the RO informed him of a 
scheduled February 2004 hearing at the RO before a traveling 
Veterans Law Judge.  For obvious reasons (the appellant's 
incarceration), the appellant was unable to report for the 
hearing.  The appellant argues on appeal that the hearing 
should be scheduled following his release from prison, 
scheduled for November 2014.  

The law provides that VA must "tailor [its] assistance to 
the peculiar circumstances of confinement . . . [as 
incarcerated veterans] are entitled to the same care and 
consideration given to their fellow [non-incarcerated] 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 
quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nonetheless, the law also recognizes that VA's ability to 
assist an incarcerated veteran in developing a claim is 
limited by the circumstances of incarceration.  See Bolton, 8 
Vet. App. at 191 (VA is not authorized by statute or 
regulation to subpoena the warden of a state correctional 
facility and direct the release of the veteran from that 
facility).  While the Board is aware that in some instances 
penal institutions have permitted incarcerated veterans to 
attend VA hearings accompanied by guards and with other 
appropriate security measures taken, this is not a matter 
within VA's power.  

Further, the record indicates that the appellant is 
represented and has - both prior to and after incarceration - 
provided argument on behalf of his claims.  Thus, while the 
appellant testified before a Veterans Law Judge, he 
nonetheless has had ample opportunity to present his 
contentions.  There is no indication of outstanding 
additional, existing evidence - testimonial or medical - 
necessary for a fair adjudication of the claims.  While 
imperfect, the lack of the appellant's in-person testimony 
does not prejudice the appellant, given his communications 
with the Board and the unreasonable delay that would be 
necessitated in providing a hearing by the appellant's 
incarceration.  The appellant's procedural and due process 
rights have not been abridged.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish a 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the  claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA and private treatment records, 
statements from the appellant's friends and family, and 
documents received on multiple occasions from the appellant 
and his representative.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA examinations in June 
1998 and February 2000.  Though the most recent examination 
in this case is more than four years old, the appellant's 
incarceration effectively frustrates any further assistance 
VA might provide in scheduling another examination.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Generally applicable law and regulation

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The disabilities at issue here are each assigned 10 percent 
evaluations pursuant to the criteria of Diagnostic Code 5010 
for traumatic arthritis and the more specific criteria for 
each joint affected.  

The criteria of Diagnostic Code 5010 for traumatic arthritis 
is rated based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  For the left knee disability, that diagnostic code 
is 5257; for the left ankle, it is 5271; for the low back it 
is 5292 under the old criteria and 5242 under the new 
criteria.  When, however, the limitation of motion for any of 
these disabilities is noncompensable under the applicable 
criteria, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, the knees are to be rated as 
follows:  

20 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups, with occasional incapacitating 
exacerbations.  

10 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups.  

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.) 38 C.F.R. § 
4.71a (2003).  

As the criteria for rating these disabilities is in each case 
predicated on a loss of motion, an evaluation of the 
disability in light of that criteria must consider whether 
there is additional functional loss due to pain on motion.  
Weakness is considered as important as limitation of motion.  
Any part that becomes painful on use must be regarded as 
seriously disabled.  It is the intent of the rating schedule 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1993).  
As the criteria of Diagnostic Code 5257 are not predicated on 
loss of range of motion, an analysis of the impact of pain 
and functional loss is not necessary when employing that 
criteria.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The rule 
against pyramiding, 38 C.F.R. § 4.14 (2003), does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, to include, but not 
limited to: the appellant's contentions; his service medical 
records; reports of VA examinations; and records for VA and 
private medical treatment.  In analysis to follow, each and 
every piece of evidence is not discussed in detail, but is 
summarized where appropriate with respect to each issue on 
appeal.  

Left Knee

The medical evidence concerning the severity of the left knee 
disability includes a VA x-ray in February 1998 that showed 
mild degenerative joint disease of the left knee.  

VA examination in June 1998 indicated the appellant 
complained of constant pain in the left leg and severe 
swelling in the left leg from activity by the early afternoon 
of each day.  There was no significant swelling or 
deformities, with more occipital of the joint with severe 
loose motion.  The report noted the range of motion 
measurements of the right knee (which the examiner apparently 
confused with the left knee) as flexion to 140 degrees and 
extension of zero degrees.  The examiner noted that the range 
of motion was in consideration of pain, fatigue, weakness, 
and coordination.  The diagnoses included degenerative 
arthritis of the left knee.  It was noted that the appellant 
complained of flare-ups on a daily basis.  

VA examination in February 2000 indicated that the left knee 
was painful throughout the whole range of motion.  Pain, 
fatigue, weakness, and lack of endurance following repetitive 
use or during flare-ups produced an additional limitation of 
motion estimated at 70- to 80-percent, with pain as the major 
functional effect.  There was abnormal movements and guarding 
of movements.  Flexion was measured from "[zero] to 80" 
degrees on the left knee and extension from "80 to 0 
[zero]" degrees.  The examiner also noted that the appellant 
demonstrated hyperextension of 15 to 20 degrees.  It was 
noted that the appellant had several flare-ups a day of 
severe intensity that lasted about two hours each.  These 
episodes were precipitated by walking and/or standing - 
alleviating factors included rest.  It was noted that 
appellant stated a flare-up immobilized his left knee for all 
practical purposes.  He had episodes of dislocation and 
recurrent subluxation because of fracture of the posterior 
cruciate ligament.  The diagnoses included genu recurvatum of 
hyperextension of the left knee due to ruptured posterior 
cruciate ligament and post-traumatic arthritis of the left 
knee by x-ray.  In an addendum several days after the 
examination, the examiner noted extreme impairment of the 
left knee requiring the use of a brace to prevent buckling.  

Private treatment records in October 2002 showed full range 
of motion, laxity if the posterior cruciate ligament, and 
minimal degenerative changes on x-ray study with no acute 
abnormality.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation may be assigned where 
evidence demonstrates flexion limited to 60 degrees.  For 
flexion limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 30 
percent evaluation may be assigned.  Under Diagnostic Code 
5261 for limitation of extension of the leg, a noncompensable 
evaluation may be assigned for extension limited to 
5 degrees.  Extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a (2003).  Normal knee motion is from zero to 
140 degrees, essentially normal.  38 C.F.R. § 4.71 (2003).  
From the evidence cited above, there is no indication that 
the left knee flexion is limited to 60 degrees or less, the 
criteria for a compensable evaluation under Diagnostic Code 
5260.  Nor is there an indication of limited extension for a 
compensable evaluation under Diagnostic Code 5261.  

As for the evaluation of instability under Diagnostic Code 
5257 for other impairment of the knee, a 10 percent 
evaluation may be assigned where the evidence shows slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation may be assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent evaluation may be 
assigned for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2003).  VA examination in 
June 1998 indicated no significant swelling or deformities, 
with more occipital of the joint with severe loose motion.  
However, the February 2000 VA examination revealed abnormal 
movements, guarding of movements, episodes of dislocation and 
recurrent subluxation, and the examiner's description of the 
impairment of the left knee as extreme and requiring the use 
of a brace to prevent buckling.  The October 2002 private 
treatment records showed laxity of the posterior cruciate 
ligament.  These findings reveal slight impairment of the 
stability of the left knee, thereby corresponding to the 
currently assigned 10 percent evaluation.  As the criteria of 
Diagnostic Code 5257 are not predicated on loss of range of 
motion, an analysis of the impact of pain and functional loss 
is not warranted.  Johnson, 9 Vet. App. at 11. 

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 and 5257.  For example, a 
knee disorder rated under Diagnostic Code 5257 may involve 
additional disability justifying a separate rating if there 
is limitation of motion under Diagnostic Codes 5260 or 5261 
that meets the criteria for a noncompensable rating.  See 
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Therefore, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate rating is available under Diagnostic Codes 
5003 or 5010.  VAOPGCPREC 9-98.  In this case, the 
appellant's left knee disability warrants a 10 percent 
evaluation under Diagnostic Code 5257 as discussed above, but 
the range of motion measurements are not so severe as to meet 
the standards for a noncompensable evaluation under 
Diagnostic Codes 5260 and 5261.  Because the range of motion 
is noncompensable, separate evaluations cannot be assigned 
under these diagnostic criterion.  

As the criteria of Diagnostic Codes 5260 and 5261 are 
predicated on a loss of motion, an evaluation of the 
disability in light of that criteria must consider whether 
there is additional functional loss due to pain on motion.  
38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1993).  The February 2000 examination revealed 
several flare-ups a day of severe intensity lasting about two 
hours each and precipitated by walking and/or standing.  
These flare-ups immobilized the knee for all practicable 
purposes.  Rest alleviated the symptoms.  Even if these 
factors were to support an increased rating under the 
criteria of Diagnostic Codes 5003, 5260, and 5261, they would 
not support additional compensation, for separate ratings for 
loss of motion and for instability are not warranted in this 
case, as discussed above.  

The knee disabilities might alternatively be evaluated 
pursuant to other diagnostic criteria.  Under Diagnostic Code 
5258, dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint, may be 
assigned a 20 percent evaluation.  Under Diagnostic Code 
5259, removal of symptomatic semilunar cartilage may be 
assigned a 10 percent evaluation, and requires consideration 
of functional loss due to pain because removal of the 
semilunar cartilage may result in complications producing 
loss of motion.  VAOPGCPREC 9-98.  There is no specific 
indication of impairment to the semilunar cartilage that 
would warrant consideration of these criterion.  Under 
Diagnostic Code 5263, a 10 percent evaluation may be assigned 
for acquired traumatic genu recurvatum with weakness and 
insecurity in weight bearing objectively demonstrated.  There 
is a finding of genu recurvatum, or hyperextension of the 
knee, though even if this were to be rated under this 
criteria it would result in no more than the currently 
assigned 10 percent evaluation.  

(Evaluation of the disabilities will not be considered under 
the criteria of Diagnostic Code 5256, for ankylosis, or under 
Diagnostic Code 5262 for impairment of the tibia and fibula, 
as the record does not show that the left or right knee 
disabilities are manifested by ankylosis and as the 
evaluation for the service-connected residuals of the left 
tibia and fibula disability is not at issue in this appeal.)  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an increased 
initial rating for left knee disability with traumatic 
arthritis, currently evaluated as 10 percent disabling.  



Left Ankle

The appellant's left ankle disability is evaluated under the 
criteria of Diagnostic Codes 5003/5010 for arthritis, is 
rated based on limitation of motion of ankle.  Under the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 
10 percent evaluation is assigned for moderate limitation of 
motion of the ankle, and a 20 percent evaluation is warranted 
for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003).  The normal range of motion of 
the ankle is from 0 to 20 degrees of dorsiflexion, and from 0 
to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  

VA examination in June 1998 revealed arthritis of the left 
ankle with dorsiflexion to five degrees and plantar flexion 
to 35 degrees.  Though the examiner noted acute flare-ups, 
there was no discussion of the severity.  Private clinical 
records in October 2002 showed the left ankle lacked 10 
degrees of motion from neutral and had limited dorsiflexion.  
X-ray studies showed degenerative and post-traumatic changes.  
This medical document also did not address the effect of any 
pain, weakness, fatigability, or lack of endurance on the 
motion of the left ankle.  

Addressing these factors, the VA examination in February 2000 
showed arthritis and pain in the left ankle without heat or 
redness.  Dorsiflexion of the left ankle was from zero to 
five degrees and plantar flexion was from zero to 10 degrees.  
The examiner opined that pain, fatigue, weakness, and lack of 
endurance produced additional lost ankle motion of between 40 
and 50 degrees.  The examiner commented that the range of 
motion of the left ankle was markedly reduced due to these 
factors.  

Thus, the left ankle motion is markedly below the normal 
range of motion set forth in Plate II of section 4.71.  More 
importantly, this reduction, based on the comments of the 
examiner in February 2000, is the result of pain, weakness, 
fatigability, and lack of endurance.  These factors reduce 
the motion of the left ankle by between 40 and 50 degrees.  
These measurements of the range of motion illustrate moderate 
limitation of motion that warrants a 10 percent evaluation.  
It is the determination of the Board that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for the left ankle disability.  

Low Back

While the appellant's current appeal of the rating for the 
low back disability has been pending, VA revised the 
regulations and rating schedule for the evaluation of back 
disorders, in 2002, and again in 2003.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293); 68 Fed. Reg. 51,454 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243).  The effective dates of the revised regulations are 
September 23, 2002, and September 26, 2003.  The 2002 
revision primarily affected the criteria for evaluating 
intervertebral disc syndrome.  The 2003 revision affected the 
criteria for evaluating all types of spine disorders.  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, "Congressional enactments and administrative rules 
will not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
University Hosp., 488 U.S. 204, 208 (1988)); Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau 
v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent that it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Though the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," the 
Board must, nonetheless, adjudicate whether a claimant 
"would receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

Accordingly, the Board has the duty to adjudicate the claim 
under the earlier version of the regulations for any period 
prior to the effective date of the later versions of the 
regulations.  Beginning on the effective date of the later 
versions, the Board must consider earlier and newer versions, 
whichever is most favorable to the appellant.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003).  

Service connection was established in a September 1994 rating 
decision, which assigned a 10 percent evaluation pursuant to 
the criteria of Diagnostic Codes 5010 and 5292.  The current 
appeal arose from the appellant's January 1998 claim for an 
increase above the 10 percent rating then in effect.  The 
appellant contends his service-connected low back disability 
has undergone an increase in severity.  After filing this 
claim for increase, the RO denied an evaluation in excess of 
10 percent in the September 1998 rating decision herein on 
appeal.  For the period from January 1998 to September 22, 
2002, the Board will consider the low back rating under the 
rating criteria then in effect.  For the period from 
September 23, 2002 to September 25, 2003, the Board will 
consider the rating under either the old criteria or the 
criteria under the 2002 revision, whichever is more favorable 
to the appellant.  For the period from September 26, 2003 
forward, the Board will consider the rating under the old 
criteria, the 2002 revision, or the 2003 revision, whichever 
is most favorable to the appellant.  

Prior to September 22, 2002, the disability was evaluated 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5292, as 10 percent disabling.  As noted above, the 
low back arthritis is first evaluated using Diagnostic Code 
5010 as for limitation of function of the part affected - in 
this case, the motion of the lumbar spine under Diagnostic 
Code 5292.  The 10 percent evaluation corresponds to slight 
limitation of motion; a 20 percent evaluation to moderate 
limitation of motion; a 40 percent evaluation to severe 
limitation of motion.  The appellant was examined in February 
2000, though no limitation of motion was discussed.  
Therefore, there is no evidence to support a compensable 
evaluation under Diagnostic Code 5292.  The February 2000 
examination did indicate degenerative changes of the lumbar 
spine, which correspond to a 10 percent evaluation under 
Diagnostic Codes 5003/5010.  Though there is private medical 
evidence in December 2003 indicating the need for a back 
brace, there is no evidence of fractured vertebrae, 
ankylosis, intervertebral disc syndrome, or lumbosacral 
strain that would support an evaluation under the criteria of 
Diagnostic Codes 5285, 5286/5289, 5293, and 5295, 
respectively.  See 38 C.F.R. § 4.71a (1998 to 2002).  Nor is 
there any medical report of functional impairment of the 
lumbar spine caused by painful motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998 to 2002).  Therefore, prior to 
September 22, 2002, the preponderance of the evidence is 
against the claim of entitlement to an evaluation in excess 
of 10 percent for traumatic arthritis of the low back.  

Effective September 22, 2002, the VA amended the criteria for 
rating intervertebral disc syndrome.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  This criteria called for 
rating the disability based on the frequency and duration of 
incapacitating exacerbations and on chronic orthopedic and 
neurologic manifestations, including signs and symptoms that 
are present constantly or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  While not the criteria under 
which the appellant had been rated, it is analogous set of 
criteria that must be considered.  The medical evidence in 
this claims file does not indicate any signs or symptoms of 
intervertebral disc syndrome.  What neurological 
manifestations are reported in the lower extremities were, as 
discussed above, related to the left ankle and knee 
disabilities.  Therefore, a higher evaluation is not 
warranted based on this change in this analogous criteria 
from September 22, 2002, to September 25, 2003.  

Effective September 26, 2003, VA amended the remaining rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  The revised criteria for rating disabilities of the 
spine provides that degenerative arthritis of the spine, 
Diagnostic Code 5242, is evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides that an 
evaluation of 20 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 40 percent is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

The VA examination in February 2000 described no limitation 
of motion of the lumbar spine.  Following the effective date 
of the amended regulation, the evidence shows that the 
appellant was incarcerated and therefore could not report for 
further examination.  Therefore, there is no evidence to 
support a compensable evaluation under Diagnostic Code 5242.  
The February 2000 examination did indicate degenerative 
changes of the lumbar spine, which correspond to a 10 percent 
evaluation under Diagnostic Codes 5003/5010.  Though there is 
private medical evidence in December 2003 indicating the need 
for a back brace, there is no evidence of fractured 
vertebrae, ankylosis, intervertebral disc syndrome, or 
lumbosacral strain that would support an evaluation under the 
amended criteria.  See 38 C.F.R. § 4.71a (2003).  Nor is 
there any medical report of functional impairment of the 
lumbar spine caused by painful motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003).  Therefore, effective from 
September 26, 2003, the preponderance of the evidence is 
against the claim of entitlement to an evaluation in excess 
of 10 percent for traumatic arthritis of the low back.  

In summary, the evidence of record does not support an 
increased evaluation for the disability pursuant to any of 
the applicable criteria.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for traumatic arthritis of the low back.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased initial rating for left knee 
disability with traumatic arthritis, currently evaluated as 
10 percent disabling, is denied.  

Entitlement to an increased initial rating for traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to an increased rating for traumatic arthritis of 
the low back, currently evaluated as 10 percent disabling, is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



